Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-534
                       Lower Tribunal No. 18-21-BP
                          ________________


                           Jorge Alberto Rubio,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Monroe County, Luis Garcia,
Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kristen Kawass, Assistant Regional Counsel, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before LOGUE, GORDO, and LOBREE, JJ.

     PER CURIAM.
     We affirm based upon this Court’s precedent in Wyden v. State, 958
So. 2d 540, 540 (Fla. 3d DCA 2007) (holding “[w]e lack even the authority to

consider the trial court’s failure to downward depart”). In so affirming,

however, we acknowledge that the Supreme Court recently accepted conflict

jurisdiction to resolve a dispute between the district courts on this point.

Wilson v. State, No. SC20-1870 (Fla. Mar. 26, 2021).

     Affirmed.




                                     2